Citation Nr: 0111352	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  95-05 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service-connection for right leg 
thrombophlebitis.

2.  Entitlement to service-connection for right lower 
extremity arterial obstructive disease secondary to 
thrombophlebitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse



ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
December 1977.

This matter initially came to the Board of Veterans' Appeals 
(Board) from November 1994 rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.


FINDINGS OF FACT

1.  There is no competent (medical) evidence which 
establishes a current diagnosis of right leg 
thrombophlebitis.

2.  There is no competent (medical) evidence of record which 
establishes a nexus between an episode of right leg 
thrombophlebitis during service to post-service findings of 
right lower extremity arterial obstructive disease.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a right leg 
thrombophlebitis is not warranted.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000).

2.  Entitlement to service-connection for right lower 
extremity arterial obstructive disease secondary to right 
lower extremity thrombophlebitis is not warranted.  
38 U.S.C.A. §§ 1110, 1131; Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At her July 1970 enlistment examination no complaints or 
findings were noted regarding either right lower extremity 
thrombophlebitis or arterial obstructive disease.  

Between June and July 1976, the veteran received treatment 
for right lower extremity thrombophlebitis, after she was 
struck by a softball and sustained a bruised right shin above 
the ankle, medially.  A regulation physical report, dated in 
November (year not provided, but presumably 1976 or 1977), 
indicates that the veteran reported treatment for 
"persistent thrombophlebitis, now resolved."  The 
separation examination report of October 1977, shows that her 
vascular system was clinically evaluated as normal, and was 
otherwise silent as to thrombophlebitis or right lower 
extremity arterial obstructive disease.  

In June 1994, the veteran was seen for a VA compensation 
examination.  The examiner offered diagnosis of right leg 
remote deep vein thrombophlebitis with negative sonogram with 
no residuals. 

Records from the St. Francis Hospital and Medical Center, 
dated between August and September of 1994, show that the 
veteran complained of a three year history of progressive 
claudication in the lower right calf and right foot on 
walking over 100 feet.  An arterial evaluation report 
contains a final impression noting that the veteran had 70 to 
80 percent stenosis of the proximal right common iliac 
artery, causing arterial insufficiency of the right lower 
extremity.  Additional stenotic lesions were not seen in 
either lower extremity.  Angioplasty was performed in 
September 1994.  Other St. Francis records note peripheral 
vascular disease.

In a November 1994 statement, a VA examiner opined that there 
was no relationship between the right leg thrombophlebitis in 
service and the right common iliac artery stenosis noted in 
1994.  The examiner commented that all current examination 
reports related to arterial obstructive disease due to 
arteriosclerotic changes, which never occurs in veins.  The 
examiner found that the phlebitis/thrombophlebitis was never 
related to the development or aggravation of arterial 
obstructive disorders.  

In August 1996, the veteran and her husband appeared at the 
RO and testified before the undersigned.  The veteran 
testified that she was initially treated for thrombophlebitis 
during service in 1976 and that there was a reoccurrence in 
1994.  In the mid 1980s, she started to see Dr. Murphy for 
complaints of cramping in the right foot and leg when walking 
distances.  She recalled informing him of the incident in 
service and he indicated that it could be related, but was 
not certain.  

In accordance with a Board remand of December 1996, a VA 
examination was conducted in February 1997.  At that time, 
the records were not available for review.  The veteran 
recited the history of the injury during service and her 
problems with the right leg in the years after service.  The 
examiner diagnosed untreated hypertension, spider 
varicosities of both ankles, and remote thrombophlebitis of 
the right lower leg with a moderate residual.  In an April 
1997 addendum, the same examiner indicated that the records 
had been reviewed.  The examiner also commented that 
thrombophlebitis and deep venous thrombosis were not present 
on examination.  

Since the examination report did not include an opinion as to 
the etiology of the diagnoses, it was not in conformity with 
the directions set forth in the Board remand in December 1996 
and the Board remanded the case to the RO in September 1998.  
As per the Board's remand, a VA examination was conducted in 
March 1999.  

In March 1999, the VA examiner, after reviewing the 
appellant's history, reported diagnoses of peripheral 
vascular disease, and a history of superficial 
thrombophlebitis of the right greater saphenous vein with 
residual spider varicosities and two millimeter edema.  The 
examiner referred to the questions posed in the remand with 
regard to the diagnoses and etiology of the right leg 
thrombophlebitis, and reported that there was no evidence 
that the appellant currently had thrombophlebitis.  Regarding 
the question of whether the veteran's arterial disease was 
related to the injury during service and history of 
thrombophlebitis, the examiner pointed out that the 
thrombophlebotic injury was clearly caused by the trauma to 
the ankle.  The examiner opined, however, that the 
appellant's arterial disease was more likely to be genetic as 
evidenced by the veteran's early onset of vascular disease 
and further by her atherosclerotic disease in the aorta, as 
well as the right common iliac and left common iliac arteries 
as per an ultrasound done at the Stormont Vale Health Care 
Cotton O'Neil Ultrasound Center.  The examiner noted that the 
veteran had undergone a coronary artery bypass graft in 
October 1998.  The examiner determined that most of the 
symptoms seemed to be related to the veteran's arterial 
disease, and that the only symptoms that could be assigned to 
post-thrombophlebotic syndrome were the two millimeter 
pitting edema in the right lower extremity and spider 
varicosities at the ankle and forefoot on the right.  

Clarification of the opinion expressed in the examination 
report was obtained in August 2000 from the examiner who 
offered the opinion in November 1994.  The examiner mentioned 
that the records had been reviewed.  The examiner concluded 
that the acute right lower extremity traumatic superficial 
thrombophlebitis of June 1976 was treated with rest, 
elevation and anticoagulant medication with no recurrence 
after return to duty.  Regarding the February 1997 
examination, the examiner commented that the conclusion that 
thrombophlebitis and deep venous thrombosis were not present 
was correct based on the recorded findings.  The examiner 
pointed out that the March 1999 examination notes spider 
varicosities, pitting edema bilaterally, without other 
evidence of recent or remote superficial or deep venous 
thrombosis.  It was further noted that the arterial 
insufficiency of the right leg was previously managed with 
surgical bypass graft evaluated by Doppler study.  The 
examiner noted that this revealed moderate right lower 
extremity arteriosclerosis obliterans.  The examiner 
commented that the spider varicosities are of an uncertain 
cause with no recognized relationship to venous 
thrombosis/insufficiency.  The examiner further noted that 
there is no etiologic relationship between lower extremity 
arterial obstructive disorders and either superficial or deep 
venous abnormalities.  According to the examiner, there was 
no demonstrable evidence that the veteran has a residual 
deficiency or abnormality of the right lower extremity vein 
circulation which can be related to the treated acute 
superficial thrombophlebitis in 1976. 

Legal Analysis

As noted above, the Board remanded this case in December 1996 
and again in September 1998.  A review of the record shows 
that all of the requested actions were accomplished.  
Therefore, the Board is satisfied that all relevant facts 
have been properly developed and that VA has fulfilled its 
duty to assist the veteran as mandated by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran has been informed of the evidence 
necessary to substantiate her claim and provided an 
opportunity to submit such evidence.  Moreover, VA has 
conducted reasonable efforts to assist her in obtaining 
evidence necessary to substantiate her claim.  In this 
respect, the RO has made numerous attempts to develop the 
record and has obtained the veteran's treatment records and 
conducted an examination of the appellant.  Finally, the 
veteran has not identified any additional, relevant evidence 
that has not been requested or obtained.  Accordingly, the 
Board finds that the duty to assist has been fulfilled.  Id.

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for a disease first diagnosed after service 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

There is no dispute that the veteran was treated in-service 
for thrombophlebitis after sustaining an injury to the right 
leg.  There is, however, no competent evidence that the 
veteran currently suffers from thrombophlebitis.  Moreover, 
as service connection requires at a minimum competent 
evidence of a current disability, it follows that because 
service connection cannot be granted for thrombophlebitis 
that service connection for right lower extremity obstructive 
disease secondary to thrombophlebitis must be denied as a 
matter of law.

In this regard, the preponderance of the evidence shows that 
the episode of thrombophlebitis treated in 1976 was acute and 
transitory in nature, not chronic.  The service medical 
records show that the condition resolved and such resolution 
has been confirmed by the VA examiner's opinions of March 
1999 and August 2000.  Furthermore, the medical evidence of 
record does not demonstrate that the veteran has a current 
diagnosis of thrombophlebitis, or that the incident of 
thrombophlebitis in 1976 is related to any currently claimed 
circulatory disorder.

A diagnosis of thrombophlebitis does appear in the VA 
examination reports of record.  But again, those diagnoses 
are accompanied by commentary which suggests that the veteran 
does not currently suffer from the condition.  For instance, 
in the June 1994 examination report, it was noted that the 
sonogram was negative, and in other reports it was indicated 
that the condition was not shown on examination.  
Furthermore, the VA examiner in the August 2000 report 
confirmed the lack of such findings.  As noted, that opinion 
was sought for purposes of clarifying medical questions 
presented by the evidence of record, to include whether the 
veteran has the condition.  Therefore, the preponderance of 
the evidence does not show that the veteran has 
thrombophlebitis.  

Furthermore, the evidence does not show that the current 
circulatory conditions are related to the injury to the right 
leg during service.  Here, the veteran asserts that service 
connection is warranted for right lower extremity arterial 
obstructive disease secondary to thrombophlebitis.  Given 
that service connection has not been established for 
thrombophlebitis it follows as a matter of law that service 
connection for arterial obstructive disease on a secondary 
basis is not warranted.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

During her August 1996 hearing, the veteran offered that a 
Dr. Murphy had treated her in the mid 1980's, and that he 
indicated that her complaints could be related to the 
incident during service, but he also expressed his 
uncertainty.  In light of this, VA requested a statement from 
Dr. Murphy in February 1997.  In March 1997, however, the 
veteran informed VA that Dr. Murphy was uncooperative.  Thus, 
any favorable statement from this physician has not been 
offered, and the appellant's recollections pertaining to what 
the physician believed are not competent opinions.  See 
generally, Robinette v. Brown, 8 Vet. App. 69 (1995).

Overall, the only remaining evidence in support of this claim 
consists of the veteran's assertions.  The United States 
Court of Appeals for Veterans Claims (Court) has held, 
however, that where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, the appellant's own opinions are insufficient 
to raise a reasonable doubt.  Indeed, the medical opinions of 
record consistently show a lack of a current diagnosis of 
thrombophlebitis.  As such, service connection as well as 
secondary service connection for right lower extremity 
arterial obstructive disease is not warranted.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service-connection for right leg 
thrombophlebitis is denied.  Entitlement to service-
connection for right lower extremity arterial obstructive 
disease secondary to thrombophlebitis is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

